Citation Nr: 1234524	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-48 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected rhino-sinusitis, allergy.

2.  Entitlement to a compensable rating for service-connected chronic tonsillitis.

3.  Entitlement to service connection for glaucoma, to include as secondary to service-connected disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By this decision, the RO denied the Veteran's increased rating claims; denied service connection for glaucoma and an acquired psychiatric disorder; and found that new and material evidence had not been received to reopen the previously denied sleep apnea claim.

The Board notes that while the RO adjudicated the merits of the acquired psychiatric disorder, this claim has been previously denied in the past.  Therefore, new and material evidence is required to reopen this previously denied claim.  Granted, the RO's adjudication of the merits of the underlying service connection claim can constitute an implicit determination that new and material evidence had been received.  The Board also notes that, as part of the April 2009 rating decision, the RO explicitly stated that the sleep apnea claim was "considered reopened," but then denied the claim on the basis that new and material evidence had not been received.  Despite the actions of the RO, the Board is required to find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board further notes that, for the reasons detailed below, it finds that new and material evidence has been received to reopen the previously denied psychiatric disorder claim.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim, as well as the other appellate claims in this case.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was denied for a personality disorder by an August 1965 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  Service connection was denied for a nervous condition by a May 1974 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

4.  Service connection was denied for posttraumatic stress disorder (PTSD) by an April 2006 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

5.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's other appellate claims in order to comply with VA's duties under the VCAA.

With respect to the new and material evidence issue adjudicated by this decision, the Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record indicates that the claim of entitlement to an acquired psychiatric disorder has been denied in the past.  For example, service connection was denied for a personality disorder, claimed as a nervous condition, by an August 1965 rating decision.  The Veteran was notified of that determination and of his appellate rights but did not appeal.  See VA Form 21-822 dated in August 1965, which indicated a VA Form 21-6782 was enclosed.  Thereafter, service connection was denied for a nervous condition by a May 1974 rating decision.  Most recently, service connection was denied for PTSD by an August 2006 rating decision.  The Veteran was informed of all these decisions, including his right to appeal, and did not appeal.  In addition, no new and material evidence was submitted within one year of those determinations, therefore, these decisions are now final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.165(b), 20.1100, 20.1103.

The Board acknowledges these decisions adjudicated differently diagnosed conditions.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In view of the fact that qualified medical professionals have diagnosed various psychiatric disorders to account for the same symptomatology of the Veteran, the Board finds that the issue on appeal concerns the Veteran's current acquired psychiatric disorder however diagnosed, as did the prior denials.  Therefore, the prior denials apply to the present appeal. 

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the prior denials of service connection for an acquired psychiatric disorder include statements by and on behalf of the Veteran, his service treatment records, as well as post-service medical records which ultimately covered a period through 2006.

In pertinent part, the Board observes that the Veteran's service treatment records reflect that he did undergo evaluation at mental hygiene clinic in 1963, and was found to have an inadequate personality in August 1963.  Further, as part of his January 1965 separation examination, his psychiatric condition was evaluated as abnormal due to the finding of inadequate personality in August 1963.  On the concurrent Report of Medical History, the Veteran indicated that he had experienced frequent trouble sleeping, but had no experienced depression or excessive worry, loss of memory or amnesia, nor nervous trouble of any sort.

The Veteran subsequently underwent a VA psychiatric examination in June 1965.  However, the diagnosis following evaluation was that no psychiatric illnesses were elicited in the Veteran.

The August 1965 rating decision denied service connection for inadequate personality, finding that it was a constitutional or developmental abnormality and not a disability under the law.  The Board notes that, then and now, the law provides that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

A subsequent May 1974 VA psychiatric examination diagnosed the Veteran with depressive neurosis.  The rating decision promulgated later that same month found that this diagnosed acquired psychiatric disorder was not related with episode of inadequate personality in service.

Subsequent medical records continued to show the Veteran with an acquired psychiatric disorder, variously diagnosed.  For example, a May 1981 VA psychiatric examination diagnosed schizophrenia, undifferentiated type, chronic, moderately severe.  Other medical records, including treatment records dated in 2005, include findings of depression and PTSD.  As part of a February 2006 VA examination, the Veteran indicated that he had PTSD due to having engaged in combat while in Vietnam, and related having been hit in the back of the head while working on tank equipment.  It was also indicated that he had claimed to have a Combat Infantryman Badge (CIB), but when asked by the examiner at the examination about the CIB the Veteran stated he did not have the CIB and the only medal he received was for good conduct.  Following evaluation of the Veteran, the examiner diagnosed alcohol dependence, in remission; and major depressive disorder, recurrent, moderate with psychotic features, in partial remission.  Moreover, the examiner stated that the Veteran was not found to meet full diagnostic DSM-IV criteria for PTSD.

The August 2006 rating decision denied service connection for PTSD, in essence, because the record did not reflect he actually satisfied the DSM-IV criteria for such a diagnosis.

In short, the Veteran's previous claims of service connection for an acquired psychiatric disorder was based upon what he contended occurred while on active duty.  However, the evidence received since the last prior denial includes statements and other evidence from the Veteran to the effect that his current acquired psychiatric disorder is secondary to his service-connected rhino-sinusitis, allergy, and/or tonsillitis.  No such evidence appears to have been presented or considered at the time of the prior denials, and the law does provide that service connection may also be granted for disability that is proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board further notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a VA medical examination was accorded to the Veteran in July 2008 for the purpose of evaluating his claim of secondary service connection, which attests to the validity of his current contentions.  The Board is also cognizant of the fact that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the merits of the underlying issue of entitlement to service connection for an acquired psychiatric disorder.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.


REMAND

Initially, the Board notes that a June 2002 letter from the Social Security Administration (SSA) reflects the Veteran was to receive compensation benefits beginning August 2002.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Granted, the June 2002 letter specifically referred to the compensation as retirement benefits and not disability benefits.  However, it is not entirely clear that such is the case, especially as other evidence on file indicates the Veteran previously sought SSA disability benefits in the late 1970s and early 1980s.  Moreover, for the reasons detailed below, other development is required with respect to the appellate claims.  Therefore, as a remand is already required in this case, the Board finds that a request should be made to the SSA for any records regarding the Veteran to determine whether there is or is not any relevant evidence regarding his current appeal.

The Board also notes that the Veteran has essentially contended that his glaucoma, acquired psychiatric disorder, and sleep apnea are all secondary to his service-connected rhino-sinusitis and/or chronic tonsillitis.  Further, the Board notes that at this time they are his only service-connected disabilities.  

The Veteran was accorded VA eye and psychiatric examinations in July 2008 to address his claims of secondary service connection.  Further, both examinations essentially found that his glaucoma and acquired psychiatric disorder were not related, secondary, caused by or a result of the service-connected disabilities.  However, neither examination addressed the matter of secondary aggravation as required by the holding of Allen, supra.  As such, the Board must find that these examinations are not adequate for resolution of these claims.  Granted, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that in the context of a claimant contending secondary service connection that a claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  However, other caselaw holds that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this case must be remanded for new VA medical examinations that adequately address the Veteran's secondary service connection claims for both his glaucoma and psychiatric disorder.  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  In addition, as new examinations are already required, the examiners should comment upon whether either disability is directly related to service.  Regarding the psychiatric disorder, the examiner should express an opinion as to whether the in-service findings of inadequate personality was an early manifestation of his current acquired disorder.

Regarding the sleep apnea claim, the Board notes that service connection was previously denied for this disability, to include as secondary to service-connected disability, by a January 2008 rating decision.  Although the Veteran submitted additional evidence in support of this claim, he did not submit a timely Notice of Disagreement with respect to that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.304 (Filing of additional evidence does not extend time limit for appeal).  Therefore, this decision appears final.  Moreover, unlike the prior denials of service connection for an acquired psychiatric disorder, this decision did address the claim of secondary service connection.  

No examination was accorded to the Veteran for his sleep apnea during the pendency of this case, although one was accorded in August 2007 which provided the basis for the prior denial in January 2008.  As this examination was part of the prior final denial, the Board cannot address the adequacy of this examination.  Moreover, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

The Board notes that other duties under the VCAA are applicable to new and material evidence claims, to include the duty to notify.  In fact, in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

Here, while the RO adjudicated the case on the basis of new and material evidence in the April 2009 rating decision, neither the June 2008 VCAA letter, or any other correspondence to the Veteran, contain the necessary notification for such cases as mandated by Kent, supra.  Under such circumstances, the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, a remand is required to ensure the Veteran receives adequate notification pursuant to Kent.  Similarly, the Board notes that the June 2008 VCAA letter does not appear to contain an adequate explanation as to the information and evidence necessary to establish a secondary service connection claim under 38 C.F.R. § 3.310.  This further supports a remand in this case.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also finds that any outstanding treatment records, including VA records,  regarding the Veteran's rhino-sinusitis, tonsillitis, glaucoma, psychiatric disorder, and sleep apnea should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must send the Veteran a corrective notice pursuant to that informs him of the evidence required to establish a secondary service connection claim under 38 C.F.R. § 3.310, to include on the basis of aggravation in accordance with the holding in Allen, supra.  This notice should also inform the Veteran of what is necessary to reopen his previously denied sleep apnea claim pursuant to Kent, supra.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim and any re-adjudications.

3.  The AMC/RO should request that the Veteran either submit or identify any additional medical records, not already of record, that are relevant to his claims for rhino-sinusitis, tonsillitis, glaucoma, psychiatric disorder, and sleep apnea.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure the same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain VA medical records dating from March 2010.  

5.  After steps 1 to 4 are complete, the Veteran should be afforded a new examination to evaluate the current nature and etiology of his glaucoma.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner must express an opinion as to whether it is as likely as not (50 percent or greater likelihood) the Veteran's current glaucoma was incurred in or otherwise the result of his active service.  Please provide a complete explanation for the opinion based on the facts and medical principles.  

If the examiner determines the disability is not directly related to service, then he or she must express an opinion as to whether it is as likely as not that it was caused by the service-connected rhino-sinusitis and/or chronic tonsillitis.  Please provide a complete explanation for the opinion based on the facts and medical principles.  

Also, is it at least as likely as not that the glaucoma was aggravated by the service-connected rhino-sinusitis and/or chronic tonsillitis.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's glaucoma found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.

Please provide a complete explanation for the opinion based on the facts and medical principles.  

6.  After steps 1 to 4 are complete, the Veteran should be afforded a new examination to evaluate the current nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner must express an opinion as to whether it is as likely as not (50 percent or greater likelihood) the Veteran's current acquired psychiatric disorder was incurred in or otherwise the result of his active service.  In pertinent part, the psychiatric examiner should comment upon whether the in-service symptoms diagnosed as inadequate personality were in fact a manifestation of the current acquired psychiatric disorder.  Please provide a complete explanation for the opinion based on the facts and medical principles.  

If the examiner determines the disability is not directly related to service, then he or she must express an opinion as to whether it is as likely as not that it was caused by the service-connected rhino-sinusitis and/or chronic tonsillitis.  Please provide a complete explanation for the opinion based on the facts and medical principles.  

Also is it at least as likely as not that the current psychiatric disorder is aggravated by the service-connected rhino-sinusitis and/or chronic tonsillitis.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.   Please provide a complete explanation for the opinion based on the facts and medical principles.  

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


